DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1, 4-5, and 9-13 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanarosky (FR 3010921 B1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a stepped section in a longitudinal direction that extends from a widthwise end section of the top plate section and crosses at least widthwise part of the top plate section”. Though this language is used in the specification it is not clear how this limitation is reflected in the drawings depicting the press-formed product of the invention. The term “stepped section” as it is understood in the prior art is a bottom section and a top section 

    PNG
    media_image1.png
    425
    604
    media_image1.png
    Greyscale

Annotated Figure 1 (per Applicant submitted Fig. 1)


Claims 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanarosky (FR 3010921 B1, hereafter Kanarosky) in view of Miyagi et al. (US 9839954, hereafter Miyagi).

	Regarding Claim 1, Kanarosky discloses a method for producing a press-formed product (Fig. 8, Element 30) including a top plate section (Fig. 8, Element 31) having a stepped section (Annotated Fig. 2, Element A) in a longitudinal direction that extends from a longitudinal end section* of the top plate section and crosses at least widthwise part of the top plate section and a vertical wall section (Fig. 8, 
Forming an intermediate formed product (Fig. 7, Element 30) from a processed material by using pressing (Kanarosky Machine Translation Page 2, “The piece 30, when it has been stamped a first time, also hereinafter referred to as the pre-stamped part”)
The intermediate formed product including a top plate section (Fig. 7, Element 31) and a stepped section (Annotated Fig. 2, Element A) of the top plate section, a temporary vertical wall section (Fig. 7, Element 32) adjacent to the top plate section via the ridge section (Fig. 7, Element 34) and having at least part of a shape of the vertical wall section, and a temporary flange section (Fig. 7, Element 33) adjacent to the temporary vertical wall section via a temporary ridge section (Fig. 7, Element 35) located in an end section of the temporary vertical wall section that is an end section opposite to the ridge section
Forming the press-formed product (Fig. 8, Element 30) from the intermediate formed product by using second press tooling (Fig. 3, Elements 2, 11, & 12) to perform forming in which the temporary ridge section is moved toward the temporary flange section with at least part of the top plate section of the intermediate formed product restricted (Figs. 4-6, the ridge section is moved toward the temporary flange section as the vertical wall is expanded)
Wherein a height of the temporary vertical wall section (Fig. 9, Element 32) adjacent to the top plate section lower than the stepped section of the intermediate formed product is 50% of a height of the vertical wall section (Fig. 9, Element 36) of the press-formed product or less (per Fig. 9 the height of the temporary vertical wall section is less 
	Though Kanarosky discloses that the intermediate formed product is formed prior to the press-formed product is formed by the second press tooling it does not disclose that what tooling is used to form the intermediate formed product. However, Miyagi, in the same field of sheet metal stamping processes, teaches forming an intermediate formed product (Fig. 8, Element 50) from a processed material (Fig. 5, Element 30) by using a first press tooling (Fig. 5, Element 40) prior to making a final press-formed product (Fig. 10, Element 70) by a second press tooling (Fig. 9, Element 60). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have incorporated a first press tooling for forming the intermediate formed product as this tooling would allow for the formation of the intermediate formed product prior to the press-formed product by a second press tooling.

	*The end section being interpreted as a longitudinal end section instead of a widthwise end section as it is unclear to the examiner (per the provided figures) as to whether the term widthwise is intended to be used over longitudinal.

    PNG
    media_image2.png
    352
    530
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Kanarosky, Fig. 8)


	Regarding Claim 4, Kanarosky does not disclose that the press-formed product formed has a tensile strength of 590 MPa or more. However, Miyagi teaches using materials having a tensile strength of 590 MPa or more (Claim 7, tensile strength of 400-1600 MPa) in the formation of a press-formed product in order to make a product with a desired level of strength. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the material used to form the press-formed product of Kanarosky to have a tensile strength of 590 MPa or more, as taught by Miyagi, as this tensile strength would have allowed an operator to form press-formed products of a desired strength.

	Regarding Claim 5, Kanarosky does not disclose that the press-formed product formed has a tensile strength of 980 MPa or more. However, Miyagi teaches using materials having a tensile strength of 980 MPa or more (Claim 7, tensile strength of 400-1600 MPa) in the formation of a press-formed product in order to make a product with a desired level of strength. It would have been obvious to one .

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 9, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a method for producing a press-formed product which has a stepped section of height H and a ridge section having a radius of curvature R satisfying the formula H≥0.4R and a shape of the top plate section and the stepped section of the press-formed product is the same as a shape of the top plate section and the stepped section of an intermediate formed product. Searching by the examiner yielded the following prior art:
The best prior art, Kanarosky (FR 3010921 B1, hereafter Kanarosky) discloses a method for producing a press-formed product including a top plate section having a stepped section in a longitudinal direction that extends from a widthwise end section of the top plate section and crosses at least widthwise part of the top plate section and a vertical wall section adjacent to the top plate section via a ridge section located in the widthwise end section of the top plate section that is an end section where the stepped section is located. However, Kanarosky does not disclose a press-formed product having a ridge section radius of curvature (R) and a height (H) of the stepped section meeting the formula H≥0.4R.
Further prior art, Nakata (US 9718113, hereafter Nakata) discloses a press-formed product formed from an intermediate formed product which has a ridge section radius of curvature (Fig. 10, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988. The examiner can normally be reached Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725